                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER TIBBENS,           :                Civil No. 1:18-cv-2112
                               :
                  Plaintiff,   :
                               :
             v.                :
                               :
CLINT A. SNYDER,               :
COMMONWEALTH OF                :
PENNSYLVANIA, SCI CAMP HILL, :
and JOHN DOE DEFENDANTS 1-10, :
                               :
                   Defendants. :                Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.

11) in which she recommends that the moving defendants’ motion to dismiss be

granted in part and denied as moot in part. No objections have been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied

that the report and recommendation contains no clear error and will therefore adopt

the recommendation insofar as the motion to dismiss will be granted.
      Accordingly, IT IS HEREBY ORDERED as follows:

   1) The report and recommendation is ADOPTED.

   2) The motion to dismiss (Doc. 5) is GRANTED.

   3) Leave to amend is DENIED.

   4) The Clerk of Court is directed to TERMINATE the Commonwealth of
      Pennsylvania and SCI Camp Hill as parties to this action.

   5) This case is remanded back to the magistrate judge for the issuance of a case
      management order and any further pre-trial proceedings.



                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge


Dated: June 26, 2019
